Citation Nr: 0719383	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-36 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date prior to May 13, 2005 for 
the grant of special monthly pension based on the need for 
aid and attendance.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and her son




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO.  



FINDINGS OF FACT

1.  The veteran's claim for special monthly pension benefits 
based on the need for aid and attendance was received by the 
RO on May 13, 2005.  

2.  The evidence of record establishes that entitlement to 
special monthly pension based on the need for aid and 
attendance was first shown by VA examination on May 13, 2005.  



CONCLUSION OF LAW

An effective date prior to May 13, 2005 for the award of 
special monthly pension benefits based on the need for aid 
and attendance have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded her a VA examination in 
conjunction with the underlying claim for special monthly 
pension.  

Moreover, there is no indication from the claims file of 
additional medical treatment from the relevant period of time 
(prior to May 13, 2005) for which the RO has not obtained, or 
made sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in an August 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the veteran's claim was 
subsequently readjudicated in an October 2005 Statement of 
the Case and a November 2005 Supplemental Statement of the 
Case.   Accordingly, there remain no procedural concerns in 
view of the Mayfield decisions.  

In short, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor. 38 U.S.C.A. § 5110(a).  

However, under 38 C.F.R. § 3.401(a), when an award of pension 
or compensation based upon an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.  An alternate basis for an award is the date of 
departure from a hospital, institution, or domiciliary.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).  

As to the specific criteria for special monthly pension based 
the need of aid and attendance, the Board notes that a person 
will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person. 
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  "Blind" is 
defined as being blind or so nearly blind as to have 
corrected visual acuity of 5/200 ore less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less.  38 C.F.R. § 3.351(c)(1).  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as an inability of claimant to dress 
or undress or to keep himself or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself or herself through loss of coordination of the upper 
extremities or through extreme weakness; an inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  

In the present case, the veteran applied for nonservice-
connected pension benefits in August 1993 and was granted 
benefits in a September 1993 rating decision due to visual 
acuity of 20/200 in the right eye and hand motion vision only 
in the left eye.  

Subsequently, in March 2000, the veteran applied for 
compensation under 38 U.S.C.A. § 1151 on the basis of low 
eyesight into the left eye due to surgery at a VA medical 
facility.  

In November 2000, the RO granted this benefit, with an 
evaluation of 10 percent assigned, as well as special monthly 
compensation based on loss of use of an eye.  Both benefits 
were effectuated as of March 6, 2000.  

An August 2001 VA outpatient treatment record indicates that 
the veteran had right eye vision of 20/200 at distance.  

The next claim from the veteran was received by the RO in 
December 2004.  The veteran asserted that a higher evaluation 
of 30 percent was warranted for the left eye on the basis of 
total blindness in one eye.  This claim was denied by the RO 
in January 2005, and the rating decision reflects that the 
veteran failed to report for a VA eye examination in November 
2004.  

On May 20, 2005, the RO received the report of a May 13, 2005 
VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance).  

This report indicates that the veteran was able to feet 
herself with her left hand but was unable to button clothes 
or shave and needed assistance with bowel movements.  Her 
grip was noted to be fair to poor, and her fine motor 
strength was described as poor.  Other findings included 
reduced range of motion of the lumbar spine, dizziness, 
memory loss and poor balance.  

The examiner noted that the veteran did not drive and rarely 
went anywhere except to doctor appointments.  The listed 
diagnoses included those of left eye blindness secondary to 
cataract surgery, right partial retinal detachment, 
degenerative disc disease of the lumbar spine, an abdominal 
aneurysm, bursitis of the hips, a bilateral hernia and 
varicose veins.  

The examiner specifically certified that the veteran required 
the daily personal health care services of a skilled 
provider, without which she would require hospital, nursing 
home, or other institutional care.  

Based on these examination findings, the RO, in the appealed 
May 2005 rating decision, granted special monthly pension 
benefits based on the need for aid and attendance.  This 
grant was effectuated as of May 13, 2005, the date of the 
aforementioned examination.  

The Board also observes that, in an October 2005 Statement of 
the Case, the RO noted that the grant of entitlement to 
special monthly pension was predicated not on loss of visual 
acuity alone, as right eye vision of 20/200 had been shown, 
but instead on the overall findings from the May 2005 
examination.  

The RO subsequently received VA outpatient records, dated 
from April 1993 to October 2005.  These records address the 
veteran's section 1151-compensated visual problems and her 
nonservice-connected disorders, and a May 2001 record 
contains a notation of difficulty dressing herself because of 
left shoulder pain.  At the same time, these records are 
entirely devoid of a specific determination that the veteran 
was in need of regular aid and attendance based on her 
disabilities.  There is also no indication of vision worse 
than 20/200 in the right eye.  

In short, there is no evidence of a claim for special monthly 
pension based on the need for aid and attendance prior to May 
13, 2005 or any indication that entitlement to this benefit, 
based on medical evidence, arose prior to the examination 
conducted on that date.  

Accordingly, the veteran's claim for an effective date prior 
to May 13, 2005 for the grant of special monthly pension 
based on the need for aid and attendance must be denied.  



ORDER

An effective date prior to May 13, 2005 for the award of 
special monthly pension based on the need for aid and 
attendance is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


